Opinion issued August 2, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-11-00392-CV
                           ———————————
                   KAREN KRISTINE SILVIO, Appellant
                                        V.
              CITIFINANCIAL AUTO CREDIT, INC., Appellee



              On Appeal from County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 960856-001


                         MEMORANDUM OPINION

      Appellant, Karen Kristine Silvio, has neither paid the required filing fee for

this appeal nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs

must pay—at the time an item is presented for filing—whatever fees are required
by statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). On April 25, 2012, this Court ordered

appellant to pay the filing fee as required by Texas Rule of Appellate Procedure 5,

or the appeal would be dismissed. After being notified that this appeal was subject

to dismissal for failure to pay the filing fee, appellant did not adequately respond.

See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary

dismissal of case).

      We dismiss the appeal. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Massengale, and Huddle.




                                         2